344 S.W.3d 252 (2011)
STATE of Missouri, Respondent,
v.
William C. CRAYTON, Appellant.
No. ED 95049.
Missouri Court of Appeals, Eastern District, Division Five.
May 3, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 21, 2011.
Application for Transfer Denied August 30, 2011.
Joel J. Schwartz, Erin R. Griebel, Clayton, MO, for appellant.
Chris Koster, Atty. Gen., Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
William Crayton appeals from a sentence and judgment of murder in the first degree and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2010).